Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 2/18/22 have been fully considered but they are not persuasive.
In re pages 9-11, applicants present the central argument (with respect to claims 1, 12 and 17) that Pierfelice does not describe framing the current location and the start location of the route and that comparing the current location of the device and the starting location of the route is merely to illustrate the selection process for selecting between presenting route distance icon 130 and geosidic distance icon 140.
In response, the examiner respectfully disagrees. Attention is directed to the paragraph 38 and paragraph 2, wherein it is established that the current system of Pierfelice is to allow for presenting a navigation interface to allow the system to work with missing/unmapped areas so that the system is utilized to “navigate towards the destination with outdated or incomplete map data”. It is clear that the system of Pierfelice to allow the vehicle/user to be navigated to its final destination. The illustration in Fig. 2 at first would appear that if the user was not in the location of the starting location 120, the system would choose between the geodesic icon 140 or the route distance icon 130, but the system would not make sense if the navigation guidance stops at this stage. The specification is clear that the user is to be navigated to the destination despite outdated or incomplete map data. Pierfelice teaches that the user’s navigate towards the destination with outdated or incomplete map data”. This would require using the geosidic icon 140 and the route distance icon 130 till the vehicle/user is at the starting location 120 and then proceed with route guidance 218 until the vehicle/user reaches its destination
Applicants assert the same argument with respect to dependent claims 2-11, 13-16 and 18-20 (102 and 103 rejected dependent claims). In response, attention is directed to the section above with regards to the independent claims 1, 12 and 17.
Additionally, examiner the following references that may assist the applicants in their future response. Lemay (US 2014/0019036) in paragraphs 81-82 teaches maintaining the center of the overhead view to be ahead of the current location illustrating the current location and the next maneuver in the same frame, which is maintained until the next maneuver is completed. Lee (US 2011/0022295) in Figs. 3-4 teaches maintaining the navigation frame to include the current location 420 and the next maneuver 412/416, albeit for a simulation, the idea of maintain the current location and the next maneuver is clearly taught. Either of the two references teaches that it would have been easy for a person of ordinary skill in the art at the time of the filing to keep the current location and the next maneuver, which, in Pierfelice would be the current location 128 and the starting location 120.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9, 12-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Pierfelice (US 2014/0005925).
Regarding claim 1, Pierfelice teaches a non-transitory machine readable medium storing a program for execution by at least one processing unit of a device, the program comprising sets of instructions for:
receiving a request to present, a route, on a display of the device (Figs. 1-3 and paragraph 29 teaches a process 200 starts by allowing a user to input address information for a navigation instruction. Figs. 3-5 teaches different user interfaces displayed as a “navigation presentation” on the device);
determining that a current location of the device corresponds to a first location that is distinct from the route (Fig. 2 and 4-5 teaches wherein step 220 determines that the device is presently in a location different from the start of the route);
based on the determination, generating a first navigation presentation having a map view that includes a first graphical object representing the current location of the device, and a second graphical object representing a first route location of the route (Figs. 4-5 illustrates that based on the distance being distinct from the route, a navigation interface to instruct the user to go to the particular location);
presenting the first navigation presentation on a display of the device, wherein the first navigation presentation frames the current location of the device and the first 
detecting that the current location of the device has moved from the first location to a second location that is distinct from the route (E.g. Pierfelice teaches that the user’s location 128 can be different from the starting location 120. Fig. 5 teaches when a user’s distance to the starting location 120 is the greatest. Fig. 3 teaches an example wherein the user’s location 128 is closer (under a threshold distance) to the starting location 120 for a mode wherein route distance icon 130. Fig. 4 teaches an example of wherein the user has completed the navigation and reached the end location 124. Furthermore, paragraph 38 clearly states the overall intention of Figs. 1, 2, 4 and 5, which is that when a vehicle utilizing the navigation system is located in an unmapped position, “the embodiments described herein can be utilized to navigate towards the destination with outdated or incomplete map data”. Which would require using the geosidic icon 140 and the route distance icon 130 till the vehicle/user is at the starting location 120 and then proceed with route guidance 218 till the vehicle/user reaches its destination. This clearly teaches the links between the map illustrating the user’s location and at least the starting location, which would appear to start in Fig. 5, then Fig. 3 and would end with the user in Fig. 4. Therefore, the flowchart Fig. 2 at step 212 would be revisited once the vehicle does meet the conditions of steps 212 and 214 to provide it route guidance 218 to its final destination (as indicated in paragraph 38’s citation above). Therefore, the claimed detecting a second location having moved from 
in response to detecting the movement of the device, updating the first navigation presentation to represent the second location as the current location of the device while maintaining the framing of the current location of the device and the first route location on the display of the device (E.g. Pierfelice teaches that the user’s location 128 can be different from the starting location 120. Fig. 5 teaches when a user’s distance to the starting location 120 is the greatest. Fig. 3 teaches an example wherein the user’s location 128 is closer (under a threshold distance) to the starting location 120 for a mode wherein route distance icon 130. Fig. 4 teaches an example of wherein the user has completed the navigation and reached the end location 124. Furthermore, paragraph 38 clearly states the overall intention of Figs. 1, 2, 4 and 5, which is that when a vehicle utilizing the navigation system is located in an unmapped position, “the embodiments described herein can be utilized to navigate towards the destination with outdated or incomplete map data”. Which would require using the geosidic icon 140 and the route distance icon 130 till the vehicle/user is at the starting location 120 and then proceed with route guidance 218 till the vehicle/user reaches its destination. This clearly teaches the links between the map illustrating the user’s location and at least the starting location, which would appear to start in Fig. 5, then Fig. 3 and would end with 
Regarding claim 2, Pierfelice teaches the claimed wherein the route includes one or more route locations including the first route location, and wherein first route location corresponds to a departure location for the route (Figs. 3-5, start location 120).
Regarding claim 3, Pierfelice teaches the claimed wherein the route includes one or more route locations, and wherein the program further comprises a set of instructions for maintaining the framing of the current location of the device and the first route location on the first navigation presentation until the current location of the device corresponds to a route location of the one or more route locations of the route (Figs. 3-5, navigation interface is maintained till the location of the device coincides with the route. See discussion in claim 1 above).
Regarding claim 6, Pierfelice teaches the claimed wherein the first navigation presentation is a two-dimensional (2D) navigation presentation (Figs. 3-5).
Regarding claim 7, Pierfelice teaches the claimed wherein the first navigation presentation includes a current location indicator indicating the current location of the device, wherein the current location indicator indicates a heading for the device, and wherein the current location indicator rotates to indicate a change in the heading for the device (Fig. 5, current location indicator 128. See paragraph 37 for heading for direction 
Regarding claim 9, Pierfelice teaches the claimed wherein the program further comprises a set of instructions for: determining that the current location of the device has changed; and in response to the determination, reorienting the first navigation presentation to maintain a framing of the current location and the first route location of the route (Fig. 5 teaches current location and the navigation display screen is adjusted to maintain the current location and the first route location on the display screen).
Device claim 12 is rejected for the same reasons as discussed in medium claim 1 as claim 1 recites a mobile device. Furthermore, Pierfelice also teaches a set of processing units that executes the program stored on the medium in paragraphs 14-16 teaches various processors that executes system’s program.
Claims 13-15 are rejected for the same reasons as discussed above in claims 2-3 and 9, respectively.
Method claim 17 is rejected for the same reasons as discussed in medium claim 1 above, since the mobile device executing the program performs the method as claimed.
Claims 18-20 are rejected for the same reasons as discussed above in claims 2-3 and 9, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 4-5, 8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pierfelice (US 2014/0005925) in view of McGavran et al. (US 2014/0365113).
Regarding claim 4, Pierfelice teaches the claimed wherein the program further comprises a set of instructions for: determining that the current location of the device corresponds to the route location of the one or more locations of the route (Fig. 2, step 214 wherein the current location coincides with the route) and further teaches displaying a route guidance, but fails to teach the 3D perspective nature and therefore to teach, but McGavran teaches the claimed and in response to the determination, generating a second navigation presentation that presents a 3D perspective view of the device along the route; and presenting the second navigation presentation on the display of the device (Fig. 6, screens 605-630 and paragraph 127 teaches wherein at the start of navigation, the display of the navigation converts to a 3D perspective view of the route).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of McGavran into Pierfelice such that when Pierfelice’s system determines that the device is at the same location of the route, to convert the display of the route to be that of a 3D perspective, because said incorporation allows for the benefit of improving the user experience by providing greater detail on information along the route (Paragraph 3).
Regarding claim 5, McGavran in the proposed combination with Pierfelice teaches the claimed wherein the first navigation presentation is a three-dimensional 
Regarding claim 8, Pierfelice fails to, however McGavran teaches the claimed wherein the program further comprises a set of instructions for presenting the current location indicator at a center of the first navigation presentation (Fig. 6, 630, the current location indicator is located at the center of the navigation presentation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of McGavran into Pierfelice such that when Pierfelice’s system also displays the current location indicator in the center of the screen because said incorporation allows for the benefit of improving the user experience by providing greater detail on current location and its surrounding along the route (Paragraph 3).
Regarding claims 10 and 16, McGavran teaches the claimed wherein the program further comprises a set of instructions for: zooming or rotating the first navigation presentation to maintain the framing of the current location and the first route location of the route (Paragraph 127 at least teaches rotating the navigation screen. To maintain the current location and the route location on the screen).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of McGavran into Pierfelice such that prior to reaching the first route location, the navigation display screen can rotate or zoom based on the current location, because such an incorporation allows for the benefit of improving the user experience by providing greater detail on current location and its surrounding along the route (Paragraph 3).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pierfelice (US 2014/0005925) in view of McGavran et al. (US 2014/0365113).
Regarding claim 11, Pierfelice teaches the claimed as discussed in claim 1 above including maintaining a framing of the current location of the device, the first route location (see discussion in claim 1 above), however, while Pierfelice displays the route, fails to teach displaying points of interest and therefore fails, however Beyeler teaches the claimed wherein the program further comprises a set of instructions for: determining a point of interest that is within a threshold distance of the current location of the device; and presenting the point of interest along with the current location of the device and the first route location of the route; and the determined point of interest on the first navigation presentation until the current location of the device is on the route (paragraphs 10-12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Beyeler into the system of Pierfelice such that the route display would also incorporate the ability to display certain points of interest (POI) that are within a certain threshold distance of the device (until the device reaches the starting location 128) because such an incorporation allows for the benefit of improving the efficiency of the system by displaying information that are relevant or useful (paragraph 8).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481